Title: From George Washington to Captain Benjamin Tallmadge, 20 March 1777
From: Washington, George
To: Tallmadge, Benjamin



Sir
Head Quarters Morris Town March 20th 1777

I just now received your letter of the 16th instant, by Lieutenant Bolden.
You have rightly construed the permission, contained in mine of the first instant, respecting the raising a troop of dark greys. It was my intention that this should be done in case a sufficiency of horses of the ordinary colour could not be readily obtained.
With respect to money, I cannot at this time conveniently grant a supply of the sum you request; especially as it appears to me that, the £10.000 lawful, advanced by Governour Trumbal to Colonel Sheldon, cannot yet be exhausted; and he should not be in such circumstances, as to put it out of the power of the officers under him to call for and receive those supplies, which are necessary to the forwarding his regiment, and for which only the money before-mentioned was advanced. Besides it would be irregular to grant supplies, through any other channel than that of the commanding Officer of the regiment.
I expected that the directions I gave for innoculating the troops in general, would have been equally observed by your Regiment; but as I perceive it has not been so, I have to desire that no further delay may attend so important a matter; to which, for the reasons you give, the present situation of things is so peculiarly favourable.
Though Capt. Lewis’s troop has been annexed to a different regiment, yet as I design to have another troop added to your’s, the cloathing you speak of, is to come on with your regiment for that purpose. I expect and desire that every endeavour may be used to have the same ready for the field as soon as possible, which will be as honorable to the officers belonging to it, as conductive to the good of the public service. I am Sir Yr most humble servant

Go: Washington

